Citation Nr: 0433973	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  03-09 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected low back strain with spondylolisthesis at 
L4-5.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran had active duty service from July 1970 to January 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) notice that 
was sent to the veteran in September 2002 is inadequate.  The 
RO must send complete VCAA notice to the veteran to include 
his and VA's respective responsibilities as to obtaining and 
furnishing relevant evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran must be afforded a one-
year period in which to respond.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 
(Fed. Cir. 2003).  

The veteran failed to appear for a VA medical examination 
scheduled in connection with his claim.  Generally, adverse 
consequences ensue when one claiming VA benefits fails to 
report for a VA medical examination scheduled in connection 
with the claim.  See 38 C.F.R. § 3.655.  

In this case, however, is seems that the veteran was 
incarcerated when he was supposed to report for his VA 
medical examination.  As such, a VA orthopedic examination 
again should be scheduled in order to give the veteran an 
additional opportunity in which to appear for an examination.  
If the veteran is still incarcerated, the RO must make 
reasonable efforts to arrange for a custodial medical 
examination.  

The examiner must describe all symptoms and manifestations of 
the veteran's low back disability including accurate range of 
motion measurements.  The examiner in this regard should 
identify any objective evidence of pain or functional loss 
due to pain associated with the service-connected disability.  

The examiner should be requested to provide an opinion as to 
the extent that low back pain limits the veteran's functional 
ability.  The examiner should also be requested to determine 
whether, and to what extent, the low back exhibits weakened 
movement, excess fatigability, or incoordination.  

During the pendency of this appeal, the rating criteria for 
the spine, found at 38 C.F.R. § 4.71a, were amended effective 
on September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 
(Aug. 27, 2003).  The revised regulations for the evaluation 
of spine disabilities should be considered by the RO in the 
evaluation of the veteran's service-connected low back 
disability.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  
Of course, the veteran should be apprised of these new 
regulations.  

Hence, the case is REMANDED for the following development:

1.  The RO must schedule a VA orthopedic 
examination to assess the severity of the 
service-connected low back disability.  
The examiner must describe all symptoms 
and manifestations of the veteran's low 
back disability including accurate range 
of motion measurements.  The examiner 
should identify any objective evidence of 
pain or functional loss due to pain 
associated with the service-connected 
disability.  The examiner should be 
requested to provide an opinion as to the 
extent that low back pain limits the 
veteran's functional ability.  The 
examiner should also be requested to 
determine whether, and to what extent, 
the low back exhibits weakened movement, 
excess fatigability, or incoordination.  
A rationale for all conclusions must be 
provided.  The claims folder, including 
all existing service medical records, 
must be made available to the examiner 
for review in conjunction with the 
examination.  In the report, the examiner 
must indicate whether the claims file was 
reviewed and identify the records on 
which he or she relied.  In the event 
that the veteran is still incarcerated, 
the RO must make reasonable efforts to 
schedule a medical examination within the 
prison.

2.  The RO should inform the veteran that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2004).  

3.  The RO should furnish the veteran a 
copy of the revised rating criteria for 
disorders of the spine, effective on 
September 26, 2003, and provide him the 
opportunity to submit any additional 
evidence or argument pertinent to this 
matter.  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should 
readjudicate the issue on appeal, to 
include consideration of all evidence of 
record as well as the revised schedular 
criteria for evaluating disabilities of 
the spine that became effective September 
26, 2003.  If any benefit sought remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case, which 
reflects consideration of all additional 
evidence, and the opportunity to respond 
thereto.  

Thereafter, in indicated, the case should be returned to the 
Board for the purpose of appellate review.  

The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the veteran until contacted.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




